DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1 and 5 objected to because of the following informalities:  
For claim 5 at lines 17-20, “having multiple protrusions formed in a serrated shape, having a predetermined length in the longitudinal direction to generate corona discharge, and having multiple lateral protrusions formed at both sides in the longitudinal direction.”
Appropriate correction is required.
For claim 1 at lines 9-10, consider amending language as follows:  "a dust collecting part installed in the filter housing made by alternating 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the following phrases [emphasis added]:  
"a forward charging part configured as an ionizer installed in a forward direction of the dust collecting part," in line 14-17; 
"a reverse charging part configured as an ionizer installed in a reverse direction of the dust collecting part," in lines 18-21; 
"a forward movement rail installed on the filter housing, fastened so that the forward charging part is moved forward and rearward" in lines 22-25; and 
"a reverse movement rail installed in the filter housing, fastened so that the reverse charging part is moved forward and rearward" in lines 26-29.
The above underlined terms "forward and reverse" and "forward and rearward" in are relative term which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The directions which are forward and reverse in relationship with the dust collecting part are not defined by the claim, and therefore, the structures associated with the terms are not clearly defined.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 2-8 are rejected for depending from a rejected base claim.
The following is a statement of reasons for the indication of allowable subject matter:  
KR 2013-0029220, foreign patent document B2, received April 8, 2020, is considered the closest prior art of record.  The prior art teaches a housing containing a first ionizer and a second ionizer, attached to a first rail and a second rail, respectively,  and located at opposite ends of alternating parallel plates, whereas alternating parallel plates are collecting plates and voltage plates that is a dust collecting part. However, the prior art of record fails to teach, or fairly suggest, a control unit to control an operation of the high voltage power supply.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example:  KR 10-1610240 and KR 2021072841 disclose bi-directional dust collection systems; US 2639781 teaches a safety switch associated with opening the electrostatic cell door; and US 9126221 teaches rails for the separating units. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        March 12, 2022